Citation Nr: 1504573	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO. 08-31 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2. Entitlement to service connection for hypertension, to include as due to herbicide exposure.

3. Entitlement to service connection for residuals of throat cancer, to include as due to herbicide exposure.

4. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). 

Here, the Board expanded the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) to a claim for an acquired psychiatric disorder, to include PTSD and depression, in its January 2012 remand.  However, the Veteran was denied service connection for a psychiatric disorder claimed as nerves in a March 2004 rating decision. Therefore, the Board should have addressed the issue of new and material evidence, as service connection was previously denied for depression, claimed as nerves, in a previously denied claim.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  As the Veteran claimed that he was entitled to service connection for his nerves, the Board will now address the issue of reopening a claim for service connection for an acquired psychiatric disorder, and then, if necessary, the merits of the claim.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2009. A transcript of the hearing is associated with the claims file.

The Board remanded the issues on appeal for additional development in March 2010 and January 2012. The directives having been substantially complied with, the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).
As part of the January 2012 remand, the Board also reopened the issue of service connection for residuals throat cancer. As the claim has already been reopened, the issue of new and material evidence as to that claim need not be addressed here.

Additional evidence was associated with the claims file since the supplemental statement of the case issued in February 2013. A waiver of review of such evidence by the agency of original jurisdiction was associated with the claims file in January 2015. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

As part of its March 2010 and January 2012 remands, the Board referred the issue of service connection for reopening of a claim for service connection for prostate cancer. See Veteran's October 2009 Statement and December 2009 Hearing Transcript.  As this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A March 2004 rating decision denied the Veteran's claim for service connection for depression claimed as nerves. The Veteran was notified of his rights, but he did not submit a notice of disagreement.

2. The evidence associated with the claims file subsequent to the March 2004 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.

3. Type II diabetes mellitus is not shown to be causally or etiologically related to an in-service event, injury or disease, to have manifested in service or within one year of the Veteran's discharge from service, or to be due to herbicide exposure.

4. Hypertension is not shown to be causally or etiologically related to an in-service event, injury or disease, to have manifested in service or within one year of the Veteran's discharge from service, or to be due to herbicide exposure.

5. Residuals of throat cancer are not shown to be causally or etiologically related to an in-service event, injury or disease, to have manifested in service or within one year of the Veteran's discharge from service, or to be due to herbicide exposure.


CONCLUSIONS OF LAW

1. The March 2004 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).

3. The criteria for service connection for type II diabetes mellitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5. The criteria for service connection for residuals of throat cancer have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). VA's duty to notify and assist as to the service connections issues is discussed below. 

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in November 2006, prior to the initial unfavorable adjudication in April 2007. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined. As the letter contained all of the above information, VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All private treatment records identified or submitted by the Veteran have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in July 2010. VA also obtained an addendum opinion in October 2012, which was based on accurate facts, a thorough review of the claims file, and supported by a well-reasoned rationale. Based on the foregoing, the Board finds the addendum to be thorough and to provide sufficient information such that the Board can render an informed determination on the Veteran's claims for service connection for type II diabetes mellitus, hypertension,  and residuals of throat cancer. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations and opinions, its duty to assist in this case is satisfied.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen his case. Copies of service department records were associated with the claims file in November 2006. While these records were not associated with the file at the time of the prior final denial, the records are not relevant. Here, personnel records have been associated with the file reflecting the Veteran's duty stations while in service and other like information. None of the records are pertinent to the Veteran's claim of service connection for depression, nor deal with the presence of depression or another psychiatric disorder. Therefore, the records are not relevant as they do not have a reasonable probability of substantiating the Veteran's claim. Golz, 590 F.3d 1317. As such, new and material evidence is required to reopen the case. 38 C.F.R. § 3.156(c).

Second, the Board finds that new and material evidence sufficient to warrant reopening has been submitted. The RO last denied service connection for depression in March 2004. The Veteran was notified of the decision, but did not file a notice of disagreement or new and material evidence during the applicable appellate period. Therefore, the March 2004 decision became final. 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

The evidence of record in March 2004 consisted of the Veteran's service treatment records, private treatment records, and lay statements from the Veteran. The evidence did not establish a causal nexus between the Veteran's depression and his active duty service. Evidence received since the rating decision includes VA and private treatment records from March 2004 forward dealing with treatment for depression, VA psychological examinations, and additional lay statements from the Veteran. Of particular note are the VA and private treatment records reflecting on-going treatment for PTSD, major depressive disorder and depression and VA examination concerning the presence of a causal nexus between his PTSD, with depressive symptoms that could not be disassociated, and service.  See July 2010 VA examination report and VA treatment record of June 2007.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished fact of a nexus between the Veteran's psychiatric disability, to include depression, and his active duty service. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for an acquired psychiatric disorder, to include depression, is warranted.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). 

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). For the purposes of determining herbicide exposure, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for type II diabetes mellitus, hypertension, and residuals of throat cancer. As the Veteran's contentions concerning service connection for type II diabetes mellitus, hypertension, and residuals of throat cancer are the same, and the analysis and legal requirements are also the same, the three claims will be addressed together to minimize repetition.

A. Type II Diabetes Mellitus, Hypertension, and Residuals of Throat Cancer

The Veteran contends he is entitled to service connection for type II diabetes mellitus, hypertension, and residuals of throat cancer. For the reasons stated below, service connection is not warranted on a direct or presumptive basis.

Beginning with direct service connection, the Veteran has current diagnoses of type II diabetes mellitus, hypertension and residuals of throat cancer, and therefore the first element of direct service connection as to each claim is met. With respect to the second element, the preponderance of the evidence is against a finding that there was an in-service injury, event, or disease. The Veteran's service treatment records are silent for a diagnosis of type II diabetes mellitus, hypertension, or throat cancer while he was in service and are silent for any complaints of symptoms associated with any of these disabilities. The Veteran's May 1969 separation examination notes no complaints of diabetes symptoms, high blood pressure or symptoms associated with throat cancer, or diagnoses of any of these disabilities. The Veteran's urinalysis was negative for albumin and sugar. On the accompanying report of medical history, the Veteran indicated that at that he had no symptoms associated with type II diabetes mellitus or throat cancer, no history of high blood pressure, and no history of albumin or sugar in his urine. 

The Veteran has alleged that he was exposed to herbicides while in service, stating both that he had in-country service in Vietnam and that he was exposed to herbicides through the planes he worked on. Concerning in-country service, the Veteran has repeatedly stated that he went to Vietnam on temporary duty. However, the Veteran's statements concerning the length and timing of this temporary duty have been inconsistent. The Veteran initially stated in November 2006 that he was exposed to herbicides during a 60 day temporary duty assignment in Vietnam. In December 2006 the Veteran stated that he was exposed to herbicides through the planes on which he was working. In another December 2006 statement the Veteran indicated that he was stationed at Tan Son Nhut from March 1968 to May 1968. In June 2008 the Veteran again stated that from March 1968 to May 1968 he was stationed at Tan Son Nhut. During his December 2009 hearing, the Veteran stated that he was exposed to herbicides though polyurethane tanks that were aboard the planes he was working on, and that he went to Tan Son Nhut on a 12 to 15 day temporary duty assignment. Finally, in March 2012 the Veteran indicated that he flew to Tan Son Nhut from Mactan Air Force Base in June or July for a 12 day temporary duty assignment. Thus, the Veteran has been significantly inconsistent with respect to both the length of his stay in Vietnam and when it occurred, with most of his statements indicating he had temporary duty in Vietnam during a period when he was stationed in Tennessee. These inconsistencies undermine the credibility of his statements, and render them of no probative value.

The Veteran's personnel records are silent for any indication that the Veteran travelled to Vietnam at any point. There is no evidence on the Veteran's DD-214 that the Veteran served in the country of Vietnam. The Veteran is listed as having been stationed at Sewart Air Force Base in Tennessee until May 1968, when he was transferred to Mactan Air Force Base in the Philippines. The Veteran's service in the Philippines is his only listed foreign service. The RO contacted the Air Force Historical Research Agency in order to determine whether the Veteran served in Vietnam. The Agency responded that based on the information available, temporary duty assignments for individuals stationed in the Philippines involved only crew chiefs, which the Veteran was not. Further, the Agency noted that while there is a notation in March 1968 in the Veteran's treatment records that he is cleared for isolated duty, this corresponds with his transfer to Mactan Air Force Base, which would be considered isolated duty. The Board finds this evidence credible and probative and that it outweighs the inconsistent statements of the Veteran.  

Accordingly, the preponderance of the evidence is against a finding that the Veteran had service in the country of Vietnam.

Concerning the Veteran's contention that he was exposed to herbicides through the planes he worked on, specifically polyurethane tanks carried by the planes, the Veteran is competent to relay that he worked on planes and that they carried polyurethane tanks. However, the Veteran is not competent to state that he was exposed to an herbicide agent for VA purposes. 38 C.F.R. § 3.307(a)(6)(i). The Veteran has presented no evidence that a chemical that would meet the definition of an herbicide agent for VA purposes was carried by or present on the planes on which he worked, nor has he submitted evidence to show that he is competent to render an opinion as to the chemical makeup of any substances present at that time. 

The Board notes that the July 2010 VA examiner, as part of his positive opinion indicated that diabetes and throat cancer were "related to service, to include as a result of reported exposure to planes and equipment that had flown to and from [V]ietnam." However, this statement is merely a recitation of the Veteran's reports of herbicide exposure from aircraft arriving from Vietnam, and thus does not constitute competent medical or scientific evidence that he was exposed to herbicides via aircraft. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

Further, even if the examiner was attempting to render an opinion concerning exposure to herbicides from planes and other equipment, the examiner would not be competent to do so. While the VA examiner is undoubtedly competent to address the question of a medical nexus between the Veteran's disabilities and his service, the examiner has no personal knowledge of what substances, if any, were carried by the aircraft on which the Veteran worked. Therefore, the preponderance of the evidence is against finding an in-service injury, event or disease, specifically exposure to herbicides while in service.

Moreover, the preponderance of the evidence is against a finding that the Veteran's type II diabetes mellitus, hypertension or residuals of throat cancer are causally or etiologically related to his service. The Veteran was provided with a VA examination in July 2010. The examiner noted that type II diabetes mellitus and throat cancer were more likely than not related to service, and cited to VA findings concerning Agent Orange exposure, thus seemingly relying on the fact that the Veteran had been exposed to herbicides in support of the opinion. As detailed above, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides in service. Thus, the July 2010 VA examiner's opinion is based on inaccurate facts, and is therefore of no probative value. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). No opinion as to hypertension was rendered.

An addendum opinion was obtained in October 2012. In that opinion, the reviewer stated that it is less likely than not that the Veteran's type II diabetes mellitus, hypertension, and residuals of throat cancer are related to service, as there was no evidence of hyperglycemia, unexplained elevated blood pressure, prodromal throat cancer symptoms, or any other symptoms associated with these disabilities that could be used as a basis for contending onset of the conditions in service. As the opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.

The Veteran's VA and private treatment records associated with the claims file reflect treatment for type II diabetes mellitus and hypertension going back to approximately February 1999. Concerning residuals of throat cancer, a left neck mass was noted to be present in July 1999, and the Veteran has indicated his cancer had its onset in 1999. Thus, the earliest record mentioning type II diabetes mellitus, hypertension, or throat cancer is many years after the Veteran's separation from service. In light of the medical opinion, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's active duty service and his current type II diabetes mellitus, hypertension, and residuals of throat cancer. As such, the third element has not been met and service connection on a direct basis for type II diabetes mellitus, hypertension, and throat cancer is not warranted. 38 C.F.R. § 3.303.

Service connection also cannot alternatively be established based on continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. Type II diabetes mellitus, hypertension, and cancer are all listed chronic diseases, and therefore service connection for each can be established via continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309(a); Walker, 708 F.3d 1331. 

However, continuity of symptomatology has not been shown in this case. The Veteran's service treatment records are silent for any complaints of symptoms of type II diabetes mellitus, hypertension, or throat cancer. The Veteran's May 1969 separation examination is negative for the presence of albumin or sugar in the Veteran's urine, and the Veteran denied ever having albumin or sugar in his urine in the accompanying report of medical history. Both documents are also silent for any evidence of high blood pressure, symptoms of throat cancer, or a diagnosis of either. Thus, the preponderance of the evidence is against a finding that any of the claimed disabilities manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity. 38 C.F.R. § 3.303(b). Moreover, as the conditions were not noted in service, service connection based on continuity of symptomatology for diabetes mellitus, hypertension or residuals of throat cancer is not warranted.

Turning to presumptive service connection, type II diabetes mellitus, hypertension, and residuals of throat cancer cannot be service-connected on a presumptive basis as chronic diseases. 38 C.F.R. §§ 3.307, 3.309. Again, all three disabilities are recognized chronic diseases and are therefore eligible for presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a). 

However, the Veteran's claimed disabilities did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3). The first medical record associated with the claims file that mentions type II diabetes mellitus or hypertension is from February 1999. The first record reflecting the potential presence of throat cancer is from July 1999. Thus, there is no indication of manifestation of diabetes, hypertension, or throat cancer until many years after separation from service. As such, the preponderance of the evidence is against a finding that type II diabetes mellitus, hypertension, or throat cancer manifested to a degree of 10 percent within the one year presumptive period applicable to chronic diseases.

Finally, service connection cannot be granted based on herbicide exposure. 38 C.F.R. §§ 3.307, 3.309(e). Type II diabetes mellitus, hypertension, and throat cancer are diseases recognized by VA to be associated with herbicide exposure. However, as discussed more in depth above, the preponderance of the evidence is against a finding that the Veteran had service in the Republic of Vietnam during the applicable presumptive period or that he was otherwise exposed to herbicides while in service. As such, service connection based on herbicide exposure is not warranted in this case. 38 C.F.R. §§ 3.307, 3.309(e).

Although the Veteran has established current disabilities, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's type II diabetes mellitus, hypertension, or residuals or throat cancer are causally related to his service, manifested within an applicable presumptive period, or are related to herbicide exposure. Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claims are denied.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include major depressive disorder, is reopened; the appeal is granted to this extent only.

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as due to herbicide exposure, is denied.

Entitlement to service connection for residuals of throat cancer, to include as due to herbicide exposure, is denied.


REMAND

The July 2010 VA examiner noted that the Veteran's PTSD was potentially related to or aggravated by his cancers, including prostate cancer, which raises the theory of secondary service connection. The Board has referred the prostate cancer claim to the RO for consideration. As that issue is intertwined with the service connection issue before the Board, a decision cannot be rendered on the claim pertaining to acquired psychiatric disorders at this time.  

It is also noted that the December 2012 examiner found that the Veteran is depressed, in part, from his health related problems.  Service connection is currently in effect for hearing loss. Accordingly, further medical inquiry is warranted.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the intertwined claim which was referred to the RO in the Introduction pertaining to whether new and material evidence has been presented to reopen the previously denied claim for prostate cancer.

2.  Provide the Veteran with notice that informs him how to substantiate his claim for service-connection for a psychiatric disability as secondary to a service-connected disability.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination. Forward the claims folder to the examiner for review and request that the examiner note that such review was completed in the examination report.

The examiner is asked to provide opinions as follows:

(a)  whether it is at least as likely as not (a probability of 50 percent or greater) that any current psychiatric disorder, including claimed PTSD and a depressive disorder, began in or is related to service. Please provide a complete explanation for the opinion.

(b) whether it is at least as likely as not that any current psychiatric disability is due to or caused by the service-connected hearing loss and prostate cancer (if the RO granted service connection for prostate cancer). Please provide a complete explanation for the opinion.

(c) whether it is at least as likely as not that any current psychiatric disability is aggravated (i.e. worsened) beyond the natural progress by the service-connected hearing loss and prostate cancer (if the RO granted service connection for prostate cancer). If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected hearing loss and/or prostate cancer (if the RO granted service connection for prostate cancer). Please provide a complete explanation for the opinion.

The examiner's attention is directed to the July 2010 VA examiner's notation that the Veteran's PTSD was potentially related to or aggravated by his cancers, including prostate cancer and the December 2012 examiner's finding that the Veteran is depressed, in part, from his health related problems.  Service connection is currently in effect for hearing loss. 

4.  Then, after ensuring the above development is complete and undertaking any additional development action deemed warranted, readjudicate the Veteran's claim on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


